                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            3:18-CR-00099-RJC-DCK
USA                                          )
                                             )
   v.                                        )               ORDER
                                             )
GARLIN RAYMOND FARRIS                        )
                                             )

        THIS MATTER is before the Court on the defendant’s pro se Renewed

Motion for a New Trial pursuant to Rule 33. (Doc. No. 112).

        The defendant alleges his appointed trial counsel was constitutionally

ineffective. However, he is currently represented by a different appointed lawyer.

(Termination and Appointment of Counsel Oral Order, June 28, 2019). The

defendant recently informed a magistrate judge that he did not wish to represent

himself and affirmed his desire to be represented by counsel. (Inquiry into the

Status of Counsel, Jan. 21, 2020). Local Criminal Rule 47.1(g) requires motions to

be filed by counsel unless a defendant has formally waived his right to counsel

before a judicial officer.

        IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion is

DISMISSED.

        The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, and to the United States Attorney.

 Signed: January 30, 2020
